DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36 of copending Application No. : 15109601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 31 of this application describes the BEA-zeolite as “being obtainable from an organotemplate-free synthesis process”.  This process step merely requires that the sieve is obtainable through this means but not a required step of the device.  The catalyst of ‘601 can be considered a catalyst bed.

Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No.: 13/760466 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 29 of ‘466 discloses use of a BEA-sieve useable as an SCR modified with Cu/Fe, which are transition metals. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 31, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao (US Pub.: 2010/0322847) and evidenced by Gunston, B, “Cambridge Aerospace Dictionary”.
As to Claims 31, 34 and 42, the claims are to an apparatus, the other parts of the claim, such as: “treatment of a gas stream containing”, “for the treatment”, “in fluid contact”, “gas stream to be treated” and “obtainable from an organotemplate-free. . “ are all intended use features for which the same device would be effective for use in the same way.
Xiao describes an organotemplate-free BEA zeolite (para. 13) used in emission treatment (para. 98), which causes a catalytic reduction of the exhaust (para. 98).
.  Xiao explains that BEA sieves are typically porous zeolites (para. 2, 22). In the BEA material described, their material is porous (para. 192, see pore volume).  The sieve contains a metal, such as Cu, Fe (para. 44), which are transition metals.   
	Xiao does not specifically state that their catalyst is a catalyst bed.
	Gunston explains in their dictionary that a catalyst bed is a porous structure through which fluid passes and undergoes a chemical reaction (see pg. 128).  
	Therefore, the material of Xiao can be considered a catalyst bed.
	As to the NOx in the gas stream, this feature is intended use.  Nonetheless, the exust of Xiao contains NOx (para. 98).  

	As to Claim 35, Xiao explains that the zeolite may be modified with Cu or Fe by ion-exchange (para. 65).  

	As to Claims 36, 37 and 38, Xiao explains that the BEA comprises X2O3 and YO2 (para. 20).  The Y can be Si (para. 23) and the X can be Al (para. 27).

	As to Claim 39, Xiao explains that the silica to alumina ratio can range from 15-40 (para. 31).

	As to Claim 40, Xiao explains that the ratio of X2O3:M can range from 1:2-90 (para. 34).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

	As to Claim 41, The specification explains that in order to obtain the claimed diffraction pattern, the BEA sieve is made without an organotemplate (para. 94 of the PG Pub.), employs a seed in the presence of a Y-source, a X source (para. 95), crystallizing the mixture (para. 96 of the PG Pub.).
	Xiao explains that their BEA zeolite is made without an organic template (para. 13), employs a BEA seed (para. 15), in the presence of a Y-source and a X-source (para. 20), the mixture is then crystallized (para. 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used to make the same product would produce the same material. 

	As to Claim 43, Xiao explains that the catalyst is extruded into a shape (para. 105).  This can be considered a molding.

Claim 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao as applied to claim 31 above, and further evidenced by Schaschke, “Dictionary of Chemical Engineering”.
Schaschke explains that fixed beds are stationary and immovable layer of particulate material through which a fluid passes (see pg. 147).
Xiao shows that their catalyst is in the form of particulates (see Fig. 13c).  The particulates are used as a washcoat layer on a substrate (para. 106).
Therefore, the particulates can be considered a fixed bed.

Claim 33 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao and Gunston as applied to claim 31 above, and further in view of Zimmerman (US Pub.: 2011/0067381).
	As to Claim 33, Xiao teaches that the SCR has a urea storage tank, urea pump and a urea injector/nozzle (para. 103).  
	Xiao does not specifically state that the reducing agent is upstream of the SCR however.
	Zimmerman describes an SCR catalyst (abstract).  The reference explains that the reducing agent is positioned upstream of the SCR catalyst (para. 43) where the reducing agent is then fed into the SCR catalyst (see Fig. 3, 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the reducing agent injector upstream of the SCR, as taught by Zimmerman for use with the SCR of Xiao because adding the reducing agent upstream of the SCR facilitates reduction of NOx in the exhaust gas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

October 21, 2021